DETAILED ACTION

In the reply filed 7/7/2021, claims 1, 4-6 and 21 are amended. Claims 1-8, 10-18, and 20-21 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2021 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 17 requires a “second conventional axle assembly comprising an elastic bushing”.  The limitation is indefinite as the metes and bounds of a conventional axle assembly are unknown. What particular structure encompasses a conventional axle assembly? For example, must a conventional axle assembly have bushings and an axle and a kingpin?  Would a conventional axle assembly have to possess no articulated arms? Is a conventional axle assembly any axle assembly which has a bushing?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 13-16, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 6,286,843).

Regarding claim 1, Lin teaches: a skateboard axle assembly comprising a connection plate (41) for mounting the axle assembly to a skateboard deck (3, 10) and a wheel axle (45) having two ends, to each of which a wheel (21) can be mounted, wherein the wheel axle is movably coupled to the connection plate (indirectly via elements 42, 44) by two articulated arms (46); 

wherein the articulated arms are each supported at the connection plate for rotation about a respective pivot on the connection plate side (see the unlabeled pin which pivotally connects the arms 46 with element 44, as best shown in Fig. 2), wherein the pivots on the connection plate side constitute an axis of rotation respectively, and 
wherein in a front view, the pivot axes of the pivots on the wheel axle side and the pivot axes of the pivots on the connection plate side extend substantially perpendicularly with respect to a connection plane of the connection plate (the pivot axes are vertical, which is perpendicular to the horizontal connection plane).
Relevant elements are best shown in Figs. 2, 4, and 5. 

Regarding claim 2, Lin further teaches: wherein the axle assembly is configured without bushings. See Fig. 2. 

Regarding claim 13, Lin further teaches: wherein at least one stop member (44) is attached to the connection plate such that the stop member limits a deflection of the articulated arms. See Fig. 2.

Regarding claim 14, Lin further teaches: wherein the articulated arms are coupled to the connection plate by an intermediate piece (42, 44) protruding downward from a lower side of the connection plate. See Fig. 2.

Regarding claim 15, Lin further teaches: wherein the articulated arms are arranged in relation to each other and articulated to the connection plate and the axle assembly such that when the axle assembly is horizontal, the connection plate is in its lowest position, and when placed in an inclined position, the connection plate is moved vertically upward. See Fig. 6. 

Regarding claim 16, Lin further teaches: a skateboard comprising at least one skateboard axle assembly according to claim 1. See at least the title and abstract from Lin. 

Regarding claim 21, Lin teaches: a skateboard axle assembly comprising a connection plate (42) configured for mounting the axle assembly to a skateboard deck (10) and a wheel axle (45) having two ends, to each of which a wheel (21) can be mounted, wherein the wheel axle is movably coupled to the connection plate by two articulated arms (46), and wherein the wheel axle is coupled to the connection plate by the two articulated arms, wherein each of the articulated arms is pivotably supported on the wheel axle via a corresponding pivot pin (461) and in that each of the articulated arms is pivotably supported on the connection plate via an intermediate piece (44) on which each of the articulated arms is pivotably supported via a corresponding pivot pin. See Fig. 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, as relied upon above, in view of Chung (US 10,376,773).

Regarding claim 11, Lin fails to teach the connection plate having exactly three openings, as claimed (Lin utilizes two holes and respective bolts for connecting the connection plate to element 3 of the deck). Chung teaches: wherein the connection plate has exactly three openings arranged therein for mounting the axle assembly to the skateboard deck, a first opening being positioned on a longitudinal axis of the connection plate, and second and third openings being spaced apart from the first opening in the direction of the longitudinal axis of the connection plate and being positioned on opposite sides of the longitudinal axis of the connection plate. See Figs. 2, 3.   Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the connection plate from Lin with the arrangement of exactly three holes suggested by Chung; the motivation being: the provision of three holes would reinforce the connection between the connection plate to the skateboard deck, and the use of three holes (as opposed to two) would provide for increased stability.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, as relied upon above, in view of Fox (US 8,752,849).

Regarding claim 12, Lin fails to teach wherein the connection plate has exactly four openings, as claimed (Lin utilizes two holes and respective bolts for connecting the connection .

Allowable Subject Matter
Claims 3-8, 10, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/7/2021 have been fully considered but they are not persuasive.
Amendments to the claims necessitated a new ground(s) of rejection. Arguments have been considered but are moot in view of the new ground(s) of rejection. Applicant's arguments were made with respect to the claims, as amended, and have been addressed as provided above.
Applicant’s arguments regarding the indefiniteness identified in claim 17 are not persuasive, as the specification does not reveal any definition or specific structure which defines 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403.  The examiner can normally be reached on 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/EMMA K FRICK/            Primary Examiner, Art Unit 3618